Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 11/22/2021. In virtue of this communication, claims 1-6, 8-13 and 16 are currently pending in the instant application. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. Please see the revised rejection in view of the amendments being argued. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 8, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US 2017/0205060 A1) in view of Welch (US 10,025,549 B1) and Robarts (US 2018/0274758 A1). 

Regarding Claim 1 Kennedy teaches the limitations "A digital lampshade display comprising a lampshade, said lampshade being composed of a flexible material operable to be wrapped about the exterior of a formed shape, wherein the flexible material comprises any one or more of the following: Organic Light Emitting Diodes (OLED), Active-Matrix Organic Light-Emitting Diodes 10 (AMOLED), Organic Light Emitting Transistors (OLET), and/or E-Ink" (see abstract, fig. 6 and par. 0002 and 0022, showing a flexible oled panel fashioned to form a lampshade). 
	However, Kennedy does not explicitly disclose the limitation “and further operable to display digital images and non-static motion imagery for viewing by a user.”
 	In the same field of endeavor Welch discloses a system for immersive digital display using flexible oled display panels fashioned in a variety of shapes and sizes for displaying pictures and video (see abstract, fig. 20a, 23, 27 and col. 3 lines 1-12)
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to display video and pictures on the OLED display as taught by Welch in the system of Kennedy, in order to provide a more immersive experience for viewers (see col. 3 lines 1-12).  
	The system of Kennedy and Welch do not explicitly disclose the newly added limitations “a wireless communication facility, wherein a user may pair a computer or smartphone to the wireless communication facility via Bluetooth and/or Wi-Fi; and the user controls the digital lampshade display via the paired computer or smartphone to perform any one of volume, power on and off, selecting brightness of the digital lampshade display.” 
	In the same field of endeavor Robarts teaches a digital lampshade system and method where the digital lampshade control device 300 pairs via a Bluetooth transceiver 304 to digital lampshade transceiver 306 for controlling the digital lampshade including brightness (see abstract, fig. 3 and par. 0035).  


	Regarding Claim 2 Kennedy teaches the limitations "The digital lampshade display of Claim 1, further comprising a rigid frame composed of any of the following: metal, plastic, glass, and/or composite material" (see fig. 6 and par. 0022, showing lamp metal frame). 

	Regarding Claim 3 Kennedy teaches the limitations "The rigid frame of Claim 2, further comprising a hollow core operable to store electrical and data wirings, wherein said wirings are operable to transmit electricity and electronic images to the digital lampshade display" (see fig. 6 and par. 0022, where power source supplies OLED by way of passage through channel 21). 

	Regarding Claim 4 Kennedy teaches the limitations "The digital lampshade display of Claim 1, further comprising a semi-transparent layer 20 of fabric operable to be wrapped over an exterior surface of the digital lampshade display" (see par. 0002, this is inherent in the manufacture of OLED display panels). 

	Regarding Claim 5 Kennedy teaches the limitations "The digital lampshade display of Claim 1, further comprising a USB connection to the companion lamp" (see Welch fig. 27 and col. 12 lines 12-22, showing USB data ports). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a USB port as taught by Welch in the system of 

	Regarding Claim 8 Kennedy and Welch teach the limitations "The companion lamp of Claim 7, further comprising a data port such as a memory card 10 reader operable to load images, patterns and/or video files" (see Welch fig. 27 and col. 12 lines 12-22, showing data ports). 

	Regarding Claim 10 Kennedy teaches the limitations "The companion lamp of Claim 7, further comprising any of the following: a retractable power cord, an internal rechargeable battery, an alarm clock, audio speakers, a beverage cup warmer, and/or a docking cradle" (see fig. 6 and par. 0022 and 0027, showing power cord 11). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to retract the power cord as is common in the art in the system of Kennedy and Welch, in order remove untidy wires from user view.      

	Regarding Claim 11 Kennedy teaches the limitations "The docking cradle of Claim 10, being further operable to recharge any of the following: a smartphone, cell phone, and/or an MP3 player" (see Welch fig. 27 and col. 12 lines 12-22, showing USB data ports for charging phones). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a USB port as taught by Welch in the system of Kennedy and for the purpose charging a device in order to allow the user to eliminate the need for a separate charger.    

	Regarding Claim 12 Kennedy and Welch teach the limitations "The digital lampshade display of Claim 1, further comprising an orb shape, wherein three dimensional images or video files are operable to be displayed and/or rotated, such 25 as that of the Earth, the Moon, and/or cloud formations" (see Welch fig. 22a and col. 3 lines 9-11, where the display is an orb shape to display 3D images). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to comprise an orb shape as taught by Welch in the system of Kennedy in order to provide a more immersive experience for viewers (see col. 3 lines 1-12).  

	Regarding Claim 16 Kennedy and Welch teach the limitations "The digital lampshade display of Claim 1 being further operable to retrofit onto an 10 existing companion lamp via a threaded male socket cap which can be inserted into a threaded light socket of the companion lamp, wherein the digital lampshade display further comprises a wireless communication facility such as Bluetooth or Wi-Fi."
 	Kennedy shows the lampshade is connected to the frame via a seam (9) (see fig. 6 and par. 0021) and Welch shows the display device includes Bluetooth (see Welch col. 14 lines 17-27). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to connect a lampshade to a lamp using threaded socket as this method is known in the art as a means for connecting lampshades to lamps. Examiner takes official notice. 

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, Welch and Robarts as applied to claim 7, in further view of Chen et al. (US 8,317,373 B2).  

	Regarding Claim 9 Kennedy, Welch and Robarts teach the companion lamp of Claim 7,but do not explicitly disclose “further comprising a touch sensitive illuminated control pad, wherein the user may touch the touch sensitive illuminated control pad with a finger to adjust the lighting level of the digital lampshade display and/or a light bulb."
	In the same field of endeavor, Chen teaches a desk lamp with a touch sensitive control pad to control brightness (see fig. 1, 3-4 and abstract). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a touch control pad as taught by Chen in the modified system of Kennedy, Welch and Robarts, in order to allow the user to easily adjust the luminous device (see col. 1 Lines 10-15 of Chen).  


	Allowable Subject Matter
 	Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to claims.  
	Claim 6 states “The digital lampshade display of Claim 1, further comprising a companion lamp, wherein the user may control the companion lamp via the paired computer or smartphone to perform any one of: downloading and displaying pre-set image or video files turning the companion lamp on or off; turning audible sound levels up or down and selecting brightness of the companion lamp.
	Claim 13 states "The digital lampshade display of Claim 12, further comprising touch control operable to provide the user with an interactive experience via touching the orb to view additional data, magnification, and/or related visual media"
Kennedy and Welch teach the digital flexible OLED lampshade for displaying videos and pictures as described above with regard to claim 1. However, they do not teach the limitations in claims 6 or 13 when combined with parent claims.  
Furthermore, claims 6 and 13 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/David Bilodeau/
Primary Examiner, Art Unit 2648